 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESUS SILVA RODRIGUEZ and                        No. 2:16-cv-2523-WBS-CMK
      RIGOBERTO ZEPEDA LOA,
12
                         Plaintiffs,
13                                                     ORDER RE: SETTLEMENT AND
              v.                                       DISPOSITION
14
      R.C.O. REFORESTING, INC. and
15    ROBERTO OCHOA,
16                       Defendants.
17

18

19           The case was before the court for a further settlement conference conducted in Chambers
20   on November 13, 2018. Pursuant to the representations by counsel for the parties, the court has
21   determined that the matter has settled.
22           The terms of the settlement were placed on the record and the court directed counsel to
23   file, within thirty days, a motion for entry of judgment and notice that motion for hearing before
24   the assigned district judge.
25           All hearing dates heretofore set in this matter are VACATED.
26   /////
27   /////
28
 1         FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
 2   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
 3   CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
 4         IT IS SO ORDERED.
 5   DATED: November 14, 2018.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       2
